DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.

Response to Arguments
Applicant’s arguments filed on 9/8/2022 with respect to claim 1-4, 6, 8-10, 12-19, 22, 25-39 on pages 11-15 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 15:  there is no support for “wherein the network management system is arranged for instructing one of the first access node and the second access node to control the switch” in lines 8-9 which indicates the network management system is capable of instructing a particular access node between two access nodes.  In a review of the disclosure, the applicant’s specification describes the network management system (NMS) connected to the first access node (DPU) and second access node (DSLAM) (para. 05, 60, 90, and 102); and describes the network management system (NMS) instructing the first access node (DPU) to control the switch (para. 05, 63, 90, 91, 102, 104, and 105), which does not support the claimed limitation.  Para. 103 describes evaluation of signal at DSLAM/DPU with or without the existence of an NMS, however, does not describe informing either of DSLAM/DPU. Para. 05, 54, 90-91, 102, 104-105 describe network management system controlling the DPU/first access node to control the switch, and does not describe the network management system “instructing one of the first access node and the second access node to control the switch”, nor does the specification describe how one access node could be selected over another access node.  Accordingly, the above subject matter is not considered to describe in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29, 33, and 38-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Withofs et al. (US 2018/0115436 A1) hereinafter Withofs.
	Regarding claim 29, Withofs teaches a method for selectively connecting a subscriber line to a plurality of access nodes (wire 7 selectively connecting to Distribution Point Unit (DPU) 10 or Digital Subscriber Line Access Multiplexer (DSLAM) 4 via switch 17; Figs. 2-3), including at least a first access node arranged to communicate signals in accordance with a first access service (DPU 10 for first service; para. 27-29 and para. 31 and Fig. 3) and a second access node arranged to communicate signals in accordance with a second access service (DSLAM 4 for another service; para. 27-29 and Figs. 2-3), the method comprising: communicating handshake signals between a customer premises equipment (CPE) and one of the first access node and the second access node in a handshake process for initializing communication with the CPE (customer premises equipment (CPE) 20 provides DPU 10 with control pulses (handshake signals), control pulses determine selection of service for CPE; para. 29-30 and para. 32 and Fig. 3, starting condition is CPE off (initializing communication); Fig. 6 step 60); and automatically controlling a switch connected to the first access node and the second access node (DPU 10 includes selection circuit 11 controlling switch 17 for switching between DPU and DSLAM; para. 31 and Figs. 2-3) to connect the subscriber line through the switch to the first access node (switch 17 for switching wire 7 to DPU 10; para. 31 and Figs. 2-3) based on at least one of the handshake signals received by the first access node in the handshake process (DPU 10 receives control pulses via wire 7 from CPE 20, control pulses determine selection of service for CPE via switch 17; para. 29-30 and para. 32 and Fig. 3).

	Regarding claim 33, Withofs teaches a system (system; para. 27) comprising: a first access node arranged to communicate signals in accordance with a first access service (Distribution Point Unit (DPU) 10 for a service; para. 27-29 and para. 31 and Fig. 3); a second access node arranged to communicate signals in accordance with the second access service (Digital Subscriber Line Access Multiplexer (DSLAM) 4 for another service; para. 27-29 and Figs. 2-3); and a migration circuit (selection circuit 11; para. 27-29 and Figs. 2-3) having a switch connected to the first access node (selection switch 17 selects services via DPU; para. 29-30 and Figs. 2-3), and a subscriber line (copper line 7; para. 29-30 and Figs. 2-3), wherein the switch is arranged to selectively connect the subscriber line to one of the first access node and the second node (selection switch 17 selects services via DPU or DSLAM provided to copper line 7; para. 29-30 and Figs. 2-3), wherein the first access node is arranged to receive handshake signals communicated in a handshake process for initializing communication between a customer premises equipment (CPE) and one of the first access node and the second access node (DPU 10 receives control pulses (handshake signals) via wire 7 from CPE 20, control pulses determine selection of service for CPE; para. 29-30 and para. 32 and Fig. 3, starting condition is CPE off (initializing communication); Fig. 6 step 60), and wherein the migration circuit is arranged to control the switch based on at least one of the handshake signals received by the first access node in the handshake process (DPU 10 receives control pulses at selection circuit via wire 7 from CPE 20, control pulses determine selection of service for CPE via switch 17; para. 29-30 and para. 32 and Fig. 3).

	Regarding claim 38, Withofs teaches wherein the first access service is a non-DSL service (DPU 10 for first G.fast service; para. 25 and para. 31 and Fig. 3) and the second access service is an xDSL service (DSLAM 4 for xDSL service; para. 31 and Figs. 2-3, examiner notes the use of alternative language here, and thus only one of the alternative features need to be shown by the reference) or wherein the first access service is an xDSL service and the second access service is a non-DSL service.
	Regarding claim 39, Withofs teaches wherein the first access node is deployed at a first location and the second access node is deployed at a second location different than the first location (DPU at different locations; para. 06, DPU coupled to DSLAM via copper wire pair 6; para. 27, Figs. 2-3 showing separate DPU and DSLAM).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2018/0270696 A1) hereinafter Duan in view of Zweig (US 2006/0126613 A1) hereinafter Zweig.
	Regarding claim 1, Duan teaches a method for switching between access services provided by a plurality of access nodes (plurality of nodes; para. 06, first access node and second access node; para. 133 and Fig. 8), including at least a first access node for providing a first access service (first access node; para. 133 and Fig. 8, different service types access nodes; para. 04, para. 06, para. 96) and a second access node for providing a second access service (second access node; para. 133 and Fig. 8, different service types access nodes; para. 04, para. 06, para. 96), the method comprising: receiving handshake signals from a subscriber line by the first access node (access node receives from terminal connection requests including service request; para. 79 and Fig. 11 step S1101), the handshake signals comprising information indicative of capabilities of a terminal device that transmitted the handshake signals (connection request from terminal includes device type and service type of the terminal; para. 92); automatically evaluating the information from the handshake signals received by the first access node to determine a type of the terminal device that transmitted the signal (determine, after receiving connection request, the access node that can be accessed by terminal; para. 94).
	Duan does not explicitly disclose automatically controlling a switch that is arranged to selectively connect one of at least the first access node and the second access node with the subscriber line based on the type of the terminal device determined by the evaluating.
	However, in the same field of endeavor, Zweig teaches automatically controlling a switch that is arranged to selectively connect one of at least the first access node (link selector 88 in router 22 selects preferred service provider via modem/cable modem (access node) 30 based on connection request; para. 22 and para. 39 and para. 47, element 30; Fig. 1, link selector 88 and element 22; Fig. 3, service providers providing access to host system; para. 39, service providers being host systems including servers and Internet Service Providers (ISPs); para. 19-20) and the second access node with the subscriber line (link selector 88 in router 22 selects preferred service provider via modem (access node) 38 based on connection request; para. 22 and para. 39 and para. 47, element 38; Fig. 1, link selector 88 and element 22; Fig. 3, service providers providing access to host system; para. 39, service providers being host systems including servers and ISPs; para. 19-20) based on the type of the terminal device determined by the evaluating (selection criteria for selection of service provider includes type/class of data of connection request; para. 39 and para. 47).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zweig to the system of Duan, where Duan’s selection of access node compatible with terminal (para. 05, para. 10, para. 28) along with Zweig’s selection of provider based on different considerations (para. 18) improves user experience by providing redundancy, availability, quality of service, and cost minimization.
	Regarding claim 4, Duan does not explicitly disclose wherein one of the first access service and the second access service is an xDSL service.
	However, in the same field of endeavor, Zweig teaches wherein one of the first access service and the second access service is an xDSL service (services provided include digital subscriber line (e.g., DSL, ADSL); para. 22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zweig to the system of Duan, where Duan’s selection of access node compatible with terminal (para. 05, para. 10, para. 28) along with Zweig’s selection of provider based on different considerations (para. 18) improves user experience by providing redundancy, availability, quality of service, and cost minimization.
	Regarding claim 6, the combination of Duan and Zweig, specifically Duan teaches wherein the handshake signals identify one of the first access service and the second access service (connection request from terminal includes device type and service type of the terminal; para. 79 and para. 92).
	Regarding claim 37, the combination of Duan and Zweig, specifically Duan teaches wherein the first access node is deployed at a first location (determining an access node that can be access based on location information; para. 94) and the second access node is deployed at a second location different than the first location (access node independent physical device; para. 73, determining an access node that can be access based on location information; para. 94).

Claim(s) 2-3, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Zweig, and further in view of Withofs.
	Regarding claim 2, the combination of Duan and Zweig does not explicitly disclose wherein the terminal device is a customer premises equipment.
	However, in the same field of endeavor, Withofs teaches wherein the terminal device is a customer premises equipment (services for customer premises equipment (CPE) 20; para. 16 and para. 27 and Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Withofs to the modified system of Duan and Zweig, where Duan and Zweig’s modified system along with Withofs’ selecting and switching between services (para. 30 and para. 33) improves user experience by automatically switching between services.
	Regarding claim 3, the combination of Duan and Zweig does not explicitly disclose wherein one of the first access service and the second access service is a G.fast service.
	However, in the same field of endeavor, Withofs teaches wherein one of the first access service and the second access service is a G.fast service (providing G.fast service; para. 27-28).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Withofs to the modified system of Duan and Zweig, where Duan and Zweig’s modified system along with Withofs’ selecting and switching between services (para. 30 and para. 33) improves user experience by automatically switching between services.
	Regarding claim 15, Duan teaches wherein the evaluating is performed at a network management system (core network device determines access node supporting device type and service type; para. 47 and para. 70 and para. 94 and Fig. 11), wherein the network management system is connected to the first access node (connection between core network device and first access node; para. 276 and Fig. 11), wherein the network management system is also connected to the second access node (connection between core network device and second access node; para. 278 and Fig. 11).
	Duan does not explicitly disclose wherein a first terminal of the switch is connected to the first access node, wherein a second terminal of the switch is connected to the second access node, wherein the switch is arranged to connect either one of the first or second terminal to the terminal device, and wherein the network management system is arranged for instructing one of the first access node and the second access node to control the switch.
	However, in the same field of endeavor, Zweig teaches wherein a first terminal of the switch is connected to the first access node (link selector 88 in router 22 selects preferred service provider via modem/cable modem (access node) 30 based on connection request; para. 22 and para. 39 and para. 47, element 30; Fig. 1, link selector 88 and element 22 to first service provider 18-1; Fig. 3, service providers providing access to host system; para. 39, service providers being host systems including servers and ISPs; para. 19-20), wherein a second terminal of the switch is connected to the second access node (link selector 88 in router 22 selects preferred service provider via modem (access node) 38 based on connection request; para. 22 and para. 39 and para. 47, element 38; Fig. 1, link selector 88 and element 22 to second service provider 18-2; Fig. 3, service providers providing access to host system; para. 39, service providers being host systems including servers and ISPs; para. 19-20), wherein the switch is arranged to connect either one of the first or second terminal to the terminal device (link selector (switch) 88 connecting port 80 to one client device 26 among devices; para. 38 and Fig. 1 and Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zweig to the system of Duan, where Duan’s selection of access node compatible with terminal (para. 05, para. 10, para. 28) along with Zweig’s selection of provider based on different considerations (para. 18) improves user experience by providing redundancy, availability, quality of service, and cost minimization.
	The combination of Duan and Zweig does not explicitly disclose wherein the network management system is arranged for instructing one of the first access node and the second access node to control the switch.
	However, in the same field of endeavor, Withofs teaches wherein the network management system (monitor and control logic 15 monitors line 7; para. 32 and Fig. 4) is arranged for instructing one of the first access node and the second access node to control the switch (monitor and control logic 15 switches selection switch 17 via drive logic 16 within Distribution Point Unit (DPU) 10 (first access node); para. 32 and Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Withofs to the modified system of Duan and Zweig, where Duan and Zweig’s modified system along with Withofs’ selecting and switching between services (para. 30 and para. 33) improves user experience by automatically switching between services.
	Regarding claim 16, the combination of Duan and Zweig does not explicitly disclose wherein the first access node is a distribution point unit.
	However, in the same field of endeavor, Withofs teaches wherein the first access node is a distribution point unit (DPU 10 providing services; para. 27 and para. 31 and Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Withofs to the modified system of Duan and Zweig, where Duan and Zweig’s modified system along with Withofs’ selecting and switching between services (para. 30 and para. 33) improves user experience by automatically switching between services.
	Regarding claim 17, the combination of Duan and Zweig does not explicitly disclose wherein the first access node supplies a G.fast service.
	However, in the same field of endeavor, Withofs teaches wherein the first access node supplies a G.fast service (G.fast service via DPU 10; para. 27 and Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Withofs to the modified system of Duan and Zweig, where Duan and Zweig’s modified system along with Withofs’ selecting and switching between services (para. 30 and para. 33) improves user experience by automatically switching between services.
	Regarding claim 18, the combination of Duan and Zweig does not explicitly disclose wherein the second access node is a DSLAM, which provides an xDSL service.
	However, in the same field of endeavor, Withofs teaches wherein the second access node is a DSLAM (copper wire pair 6 to Digital Subscriber Line Access Multiplexer (DSLAM) 4; para. 27 and Figs. 2-3), which provides an xDSL service (DSLAM for providing xDSL service; para. 27 and Figs. 2-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Withofs to the modified system of Duan and Zweig, where Duan and Zweig’s modified system along with Withofs’ selecting and switching between services (para. 30 and para. 33) improves user experience by automatically switching between services.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Zweig, and further in view of Palm (WO 99/50967) hereinafter Palm.
	Regarding claim 8, the combination of Duan and Zweig does not explicitly disclose wherein the evaluating is performed by the first access node.
	However, in the same field of endeavor, Palm teaches wherein the evaluating is performed by the first access node (information obtained in handshake procedure used (evaluating) to select between modems (including first access node) determines type for xDSL used; page 9 lines 10-13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Palm to the modified system of Duan and Zweig, where Duan and Zweig’s modified system along with Palm’s detecting characteristics of a communication channel (page 9 lines 1-25) improves efficiency by select an appropriate communication method based on communication channel and installed equipment.

Claim(s) 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan and Zweig and Palm and Dwelley et al. (US 2017/0310491 A1) hereinafter Dwelley.
	Regarding claim 9, the combination of Duan, Zweig, and Palm does not explicitly disclose wherein the switch is bypassed via a handshake filter that is connected to a terminal of the switch that is connected to the first access node and wherein the first access node is arranged to perform the evaluating based on the output provided by the handshake filter.
	However, in the same field of endeavor, Dwelley teaches wherein the switch is bypassed via a handshake filter (handshaking routine including detection of voltage uses controller 37 of device carried out on conductors 39 that bypasses switch 40; para. 37-38 and Fig. 4) that is connected to a terminal of the switch that is connected to the first access node (controller 37 of device connected to switch; Fig. 4) and wherein the first access node is arranged to perform the evaluating based on the output provided by the handshake filter (after handshaking routine carried out (evaluating based on output of filter), device determines to control switch; para. 38).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dwelley to the modified system of Duan, Zweig, and Palm, where Duan, Zweig, and Palm’s modified system along with Dwelley redundant power (para. 02) improves reliability by using communication paths and redundant power.
	Regarding claim 10, the combination of Duan and Zweig does not explicitly disclose wherein at least one additional terminal of the switch is connected to the second access node, wherein the switch is arranged to be switched between the terminal and the additional terminal.
	However, in the same field of endeavor, Palm teaches wherein at least one additional terminal of the switch is connected to the second access node (switch segments communication channel to assign separate devices (additional terminal) to central system (access node); page 10 lines 11-14), wherein the switch is arranged to be switched between the terminal and the additional terminal (switch allows separate devices to be assigned to (switched between) remote communication system (terminal); page 10 lines 12-16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Palm to the modified system of Duan and Zweig, where Duan and Zweig’s modified system along with Palm’s detecting characteristics of a communication channel (page 9 lines 1-25) improves efficiency by select an appropriate communication method based on communication channel and installed equipment.
	Regarding claim 12, the combination of Duan, Zweig, and Palm does not explicitly disclose wherein the first access node supplies a G.fast service.
	However, in the same field of endeavor, Dwelley teaches wherein the first access node supplies a G.fast service (provided service includes G.fast service; para. 11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dwelley to the modified system of Duan, Zweig, and Palm, where Duan, Zweig, and Palm’s modified system along with Dwelley redundant power (para. 02) improves reliability by using communication paths and redundant power.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Zweig, further in view of in view of Palm, further in view of Dwelley, and further in view of Withofs.
	Regarding claim 13, the combination of Duan, Zweig, Palm and Dwelley does not explicitly disclose wherein the second access node is a DSLAM, which in particular provides an xDSL service.
	However, in the same field of endeavor, Withofs teaches wherein the second access node is a DSLAM (digital subscriber line access multiplexer (DSLAM) 4; para. 07 and para. 27 and Fig. 2), which in particular provides an xDSL service (DSLAM for xDSL service; para. 27 and Figs. 2-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of to the modified system of Duan, Zweig, Palm, and Dwelley where Duan, Zweig, Palm, and Dwelley’s modified system along with Withofs’ selecting and switching between services (para. 30 and para. 33) improves user experience by automatically switching between services.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Zweig, further in view of in view of Palm, and further in view of Withofs.
	Regarding claim 14, the combination of Duan and Zweig does not explicitly disclose wherein the first access node is arranged to control the switch.
	However, in the same field of endeavor, Withofs teaches wherein the first access node is arranged to control the switch (Distribution Point Unit (DPU) 10 includes selection circuit 11 controlling switch 17; para. 31 and Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of to the modified system of Duan, Zweig, and Palm, where Duan, Zweig, and Palm’s modified system along with Withofs’ selecting and switching between services (para. 30 and para. 33) improves user experience by automatically switching between services.

Claim(s) 19, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withofs in view of Duan, and further in view of Zweig.
	Regarding claim 19, Withofs teaches a system (system; para. 27) comprising: a first access node for providing a first access service via a migration circuit (Distribution Point Unit (DPU) 10 providing service via selection circuit 11; para. 27-29 and para. 31 and Fig. 3); a second access node for providing a second access service via the migration circuit (copper wire pair 6 to Digital Subscriber Line Access Multiplexer (DSLAM) 4 providing another service via selection circuit 11; para. 27-29 and Figs. 2-3); and the migration circuit (selection circuit 11; para. 27-29 and Figs. 2-3), wherein the migration circuit comprises a switch (selection circuit 11 includes switch 17; para. 28-29 and Figs. 2-3) that is arranged to selectively connect one of the first access node and the second access node with a subscriber line (selection switch 17 selects services via DPU or DSLAM provided to copper line 7; para. 29-30 and Figs. 2-3) that is connected or connectable to a terminal device (customer premises equipment (CPE) device 20 receiving services via DPU or DSLAM over copper line 7; para. 27-29 and Figs. 2-3) wherein the first access node is arranged to receive from the subscriber line handshake signals transmitted by the terminal device (DPU 10 receives control pulses (handshake signals) via wire 7 from CPE 20, control pulses determine selection of service for CPE; para. 29-30 and para. 32 and Fig. 3).
	Withofs does not explicitly disclose the handshake signals comprising information indicative of capabilities of the terminal device, wherein the first access node is arranged to conduct an evaluation of the information for determining a type of the terminal device that transmitted the handshake signals, and wherein the first access node is arranged to control the switch based on the type of terminal device determined by the first access node.
	However, in the same field of endeavor, Duan teaches the handshake signals comprising information indicative of capabilities of the terminal device (connection request from terminal includes device type and service type of the terminal; para. 92).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Duan to the system of Withofs, where Withofs’ selecting and switching between services (para. 30 and para. 33) along with Duan’s selection of access node compatible with terminal (para. 05, para. 10, para. 28) improves user experience by ensuring selection of an appropriate access node for services and capabilities of requesting device.
	The combination of Withofs and Duan does not explicitly disclose wherein the first access node is arranged to conduct an evaluation of the information for determining a type of the terminal device that transmitted the handshake signals, and wherein the first access node is arranged to control the switch based on the type of terminal device determined by the first access node.
	However, in the same field of endeavor, Zweig teaches wherein the first access node (router 22 (access point); Fig. 1 and Fig. 3) is arranged to conduct an evaluation of the information for determining a type of the terminal device that transmitted the handshake signals (link selector 88 in router 22 selects preferred service provider based on connection request; para. 22 and para. 39 and para. 47 and Fig. 1, link selector 88; Fig. 3), and wherein the first access node is arranged to control the switch based on the type of terminal device determined by the first access node (link selector 88 in router 22 selects preferred service provider based on connection request and selection criteria for selection of service provider includes type/class of data of connection request; para. 22 and para. 39 and para. 47 and Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zweig to the modified system of Withofs and Duan, where Withofs and Duan’s modified system along with Zweig’s selection of provider based on different considerations (para. 18) improves user experience by providing redundancy, availability, quality of service, and cost minimization.

	Regarding claim 22, Withofs teaches a system (system; para. 27) comprising: a migration circuit (selection circuit 11; para. 27-29 and Figs. 2-3); a first access node for providing a first access service to the migration circuit (Distribution Point Unit (DPU) 10 providing service via selection circuit 11; para. 27-29 and para. 31 and Fig. 3); and a second access node for providing a second access service to the migration circuit (copper wire pair 6 to Digital Subscriber Line Access Multiplexer (DSLAM) 4 providing another service via selection circuit 11; para. 27-29 and Figs. 2-3), wherein the migration circuit comprises a switch (selection circuit 11 includes switch 17; para. 28-29 and Figs. 2-3) that is arranged to selectively connect one of the first access node and the second access node with a subscriber line (selection switch 11 selects services via DPU or DSLAM provided to copper line 7; para. 29-30 and Figs. 2-3) that is connected or connectable to a terminal device (customer premises equipment (CPE) device 20 receiving services via DPU or DSLAM over copper line 7; para. 27-29 and Figs. 2-3) wherein the first access node is arranged to receive from the subscriber line handshake signals transmitted by the terminal device (DPU 10 receives control pulses (handshake signals) via wire 7 from CPE 20, control pulses determine selection of service for CPE via switch 17; para. 29-30 and para. 32 and Fig. 3).
	Withofs does not explicitly disclose the handshake signals indicating capabilities of the terminal device, and wherein the first access node is arranged to control the switch based on at least one of the handshake signals received by the first access node.
	However, in the same field of endeavor, Duan teaches the handshake signals indicating capabilities of the terminal device (access node receives connection requests from terminal including service; para. 79, connection request from terminal includes device type and service type of the terminal; para. 92).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Duan to the system of Withofs, where Withofs’ selecting and switching between services (para. 30 and para. 33) along with Duan’s selection of access node compatible with terminal (para. 05, para. 10, para. 28) improves user experience by ensuring selection of an appropriate access node for services and capabilities of requesting device.
	The combination of Withofs and Duan does not explicitly disclose wherein the first access node is arranged to control the switch based on at least one of the handshake signals received by the first access node.
	However, in the same field of endeavor, Zweig teaches wherein the first access node (router 22 (access point); Fig. 1 and Fig. 3) is arranged to control the switch based on at least one of the handshake signals received by the first access node (link selector 88 in router 22 selects preferred service provider based on connection request and selection criteria for selection of service provider includes type/class of data of connection request; para. 22 and para. 39 and para. 47 and Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zweig to the modified system of Withofs and Duan, where Withofs and Duan’s modified system along with Zweig’s selection of provider based on different considerations (para. 18) improves user experience by providing redundancy, availability, quality of service, and cost minimization.
	Regarding claim 26, Withofs does not explicitly disclose wherein the first access node is arranged to transmit information based on the at least one of the handshake signals to a network management system, and wherein the first access node is arranged to control the switch in response to an instruction from the network management system.
	However, in the same field of endeavor, Duan teaches wherein the first access node is arranged to transmit information based on the at least one of the handshake signals to a network management system (first access node transmits connection request to core network for determining device type and/or service type; para. 276-277 and Fig. 11 steps S1102-S1103).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Duan to the system of Withofs, where Withofs’ selecting and switching between services (para. 30 and para. 33) along with Duan’s selection of access node compatible with terminal (para. 05, para. 10, para. 28) improves user experience by ensuring selection of an appropriate access node for services and capabilities of requesting device.
	The combination of Withofs and Duan does not explicitly disclose wherein the first access node is arranged to control the switch in response to an instruction from the network management system.
	However, in the same field of endeavor, Zweig teaches wherein the first access node is arranged to control the switch in response to an instruction from the network management system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zweig to the modified system of Withofs and Duan, where Withofs and Duan’s modified system along with Zweig’s selection of provider based on different considerations (para. 18) improves user experience by providing redundancy, availability, quality of service, and cost minimization.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withofs in view of Duan, further in view of Zweig, and further in view of Palm.
	Regarding claim 25, the combination of Withofs, Duan, and Zweig does not explicitly disclose wherein the first access node is arranged to determine, based on the capabilities of the terminal device indicated by the handshake signals, a type of the terminal device that transmitted the handshake signals, and wherein the first access node is arranged to control the switch based on the type of the terminal device determined by the first access node.
	However, in the same field of endeavor, Palm teaches wherein the first access node (modem 42 as central terminal unit (xTU-C); page 8 line 28 and page 22 line 1 and Fig. 3) is arranged to determine, based on the capabilities of the terminal device indicated by the handshake signals (negotiation between modems; page 9 lines 8-10, negotiation determines capabilities of remote system (terminal device); page 10 lines 15-16), a type of the terminal device that transmitted the handshake signals (negotiation determines communication standard (type of terminal); page 10 lines 13-16), and wherein the first access node is arranged to control the switch based on the type of the terminal device determined by the first access node (negotiation between modems; page 9 lines 8-10, negotiation by central system (first access node) determines capabilities of remote system to correctly assign modem having required standard; page 10 lines 11-16, switch directs given line to given type of communication device; page 4 lines 13-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Palm to the modified system of Withofs, Duan, and Zweig, where Withofs, Duan, and Zweig’s modified system along with Palm’s detecting characteristics of a communication channel (page 9 lines 1-25) improves efficiency by select an appropriate communication method based on communication channel and installed equipment.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withofs in view of Duan, further in view of Zweig, and further in view of Kerpez et al. (US 2016/0285676 A1) hereinafter Kerpez.
	Regarding claim 27, the combination of Withofs, Duan, and Zweig does not explicitly disclose wherein the handshake signals are in accordance with ITU-T specification G.994.1.
	However, in the same field of endeavor, Kerpez teaches wherein the handshake signals are in accordance with ITU-T specification G.994.1 (handshake implemented using International Telecommunications Union (I.T.U.) standard G.994.1; para. 14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kerpez to the modified system of Withofs, Duan, and Zweig, where Withofs, Duan, and Zweig’s modified system along with Kerpez’ automatic re-configuration of alternative path based on diagnostics (para. 11-12) improves user experience by providing redundancy, and service quality based on results of diagnostics.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Zweig, and further in view of Kerpez.
	Regarding claim 28, the combination of Duan and Zweig does not explicitly disclose wherein the handshake signals are in accordance with ITU-T specification G.994.1.
	However, in the same field of endeavor, Kerpez teaches wherein the handshake signals are in accordance with ITU-T specification G.994.1 (handshake implemented using International Telecommunications Union (I.T.U.) standard G.994.1; para. 14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kerpez to the modified system of Duan and Zweig, where Duan and Zweig’s modified system along with Kerpez’ automatic re-configuration of alternative path based on diagnostics (para. 11-12) improves user experience by providing redundancy, and service quality based on results of diagnostics.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withofs in view of Kerpez.
	Regarding claim 30, Withofs does not explicitly disclose wherein the handshake process is in accordance with ITU-T specification G.994.1.
	However, in the same field of endeavor, Kerpez teaches wherein the handshake process is in accordance with ITU-T specification G.994.1 (handshake implemented using International Telecommunications Union (I.T.U.) standard G.994.1; para. 14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kerpez to the system of Withofs, where Withofs’ selecting and switching between services (para. 30 and para. 33) along with Kerpez’ automatic re-configuration of alternative path based on diagnostics (para. 11-12) improves user experience by providing redundancy, and service quality based on results of diagnostics.

Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withofs in view of Palm.
	Regarding claim 31, Withofs does not explicitly disclose wherein the at least one of the handshake signals indicates capabilities of the CPE, and wherein the controlling is based on the capabilities indicated by the at least one of the handshake signals.
	However, in the same field of endeavor, Palm teaches wherein the at least one of the handshake signals indicates capabilities of the CPE (handshake procedure between modems determines type for xDSL used; page 9 lines 10-13, negotiation with remote system; page 10 lines 13-16, remote system includes customer equipment; page 16 lines 26-28, customer equipment includes CPE; page 3 line 26 - page 4 line 5), and wherein the controlling is based on the capabilities indicated by the at least one of the handshake signals (switching between modems based on negotiation of capabilities of remote system; page 10 lines 13-16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Palm to the system of Withofs, where Withofs’ selecting and switching between services (para. 30 and para. 33) along with Palm’s detecting characteristics of a communication channel (page 9 lines 1-25) improves efficiency by select an appropriate communication method based on communication channel and installed equipment.
	Regarding claim 32, Withofs does not explicitly disclose wherein the at least one of the handshake signals comprises information indicative of capabilities of the CPE, wherein the method further comprises evaluating the information to determine a type of the CPE, and wherein the controlling is based on the determined type of the CPE.
	However, in the same field of endeavor, Palm teaches wherein the at least one of the handshake signals comprises information indicative of capabilities of the CPE (information obtained in handshake procedure between modems determines type for xDSL used; page 9 lines 10-13, negotiation with remote system; page 10 lines 13-16, remote system includes customer equipment; page 16 lines 26-28, customer equipment includes CPE; page 3 line 26 - page 4 line 5), wherein the method further comprises evaluating the information to determine a type of the CPE (information obtained in handshake procedure used (evaluating) to select between modems determines type for xDSL used; page 9 lines 10-13), and wherein the controlling is based on the determined type of the CPE (information obtained in handshake procedure used to select (controlling) single standard used; page 9 lines 10-13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Palm to the system of Withofs, where Withofs’ selecting and switching between services (para. 30 and para. 33) along with Palm’s detecting characteristics of a communication channel (page 9 lines 1-25) improves efficiency by select an appropriate communication method based on communication channel and installed equipment.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withofs in view of Kerpez.
	Regarding claim 34, Withofs does not explicitly disclose wherein the handshake process is in accordance with ITU-T specification G.994.1.
	However, in the same field of endeavor, Kerpez teaches wherein the handshake process is in accordance with ITU-T specification G.994.1 (handshake implemented using International Telecommunications Union (I.T.U.) standard G.994.1; para. 14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kerpez to the system of Withofs, where Withofs’ selecting and switching between services (para. 30 and para. 33) along with Kerpez’ automatic re-configuration of alternative path based on diagnostics (para. 11-12) improves user experience by providing redundancy, and service quality based on results of diagnostics.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withofs in view of Palm.
	Regarding claim 35, Withofs does not explicitly disclose wherein the at least one of the handshake signals indicates capabilities of the CPE, and wherein the first access node is arranged to control the switch based on the capabilities indicated by the at least one of the handshake signals.
	However, in the same field of endeavor, Palm teaches wherein the at least one of the handshake signals indicates capabilities of the CPE (handshake procedure between modems determines type for xDSL used; page 9 lines 10-13, negotiation with remote system; page 10 lines 13-16, remote system includes customer equipment; page 16 lines 26-28, customer equipment includes CPE; page 3 line 26 - page 4 line 5), and wherein the first access node is arranged to control the switch based on the capabilities indicated by the at least one of the handshake signals (switching between modems based on negotiation of capabilities of remote system; page 10 lines 13-16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Palm to the system of Withofs, where Withofs’ selecting and switching between services (para. 30 and para. 33) along with Palm’s detecting characteristics of a communication channel (page 9 lines 1-25) improves efficiency by select an appropriate communication method based on communication channel and installed equipment.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Zweig, and further in view of Withofs.
	Regarding claim 36, the combination of Duan and Zweig does not explicitly disclose wherein the first access service is a non-DSL service and the second access service is an xDSL service or wherein the first access service is an xDSL service and the second access service is a non-DSL service.
	However, in the same field of endeavor, Withofs teaches wherein the first access service is a non-DSL service (providing G.fast service; para. 27-28) and the second access service is an xDSL service (providing xDSL service; para. 27-28) or wherein the first access service is an xDSL service (providing xDSL service; para. 27-28) and the second access service is a non-DSL service (providing G.fast service; para. 27-28).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Withofs to the modified system of Duan and Zweig, where Duan and Zweig’s modified system along with Withofs’ selecting and switching between services (para. 30 and para. 33) improves user experience by automatically switching between services.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Oh (US 2003/0214573 A1) discloses a dual-purpose videophone for internet and public switched telephone network (PSTN).
	Kelliher et al. (US 2004/0008761 A1) discloses a faster modem method and apparatus.
	Vinneras (US 2008/0117902 A1) discloses auto-provisioning of network services over an Ethernet access link.
	Sherlock (US 2002/0018521 A1) discloses digital subscriber line modem with automated line connection.

	The examiner notes Palm, having been made of record in the OA of 3/5/2020, is not included in the instant OA.

	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J. L. P./
Examiner, Art Unit 2413

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474